O’Donnell and Moule, JJ. (dissenting).
We respectfully dissent and would affirm Special Term’s order and judgment declaring that respondent insurance company has no duty to defend and indemnify the plaintiff. We do not believe that the rule of Graphic Arts Mut. Ins. Co. v Bakers Mut. Ins. Co. (45 NY2d 551) applies here since the policy was written for the protection of the policyholder and not to provide affirmative relief. (Appeal from order and judgment of Supreme Court, Monroe County, Rosenbloom, J. — summary judgment.) Present — Hancock, Jr., J. P., Callahan, Doerr, O’Donnell and Moule, JJ.